Citation Nr: 0808637	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant's son, R.G., and a family friend, J.E.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945 and died in October 2003.

The appellant, who is the veteran's widow, appealed a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service 
connection for the cause of the veteran's death.

The Board of Veterans' Appeals (Board) observes that, in a 
December 2003 memorandum, a RO representative noted the 
veteran's death and pending appeal and that the appellant was 
provided with an Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By a 
Surviving Spouse Or Child (VA Form 21-534).  In April 2004, 
the RO received the appellant's signed VA Form 21-534, 
although the August 2004 rating decision on appeal did not 
adjudicate a claim for accrued benefits.  In her December 
2004 notice of disagreement (NOD), the appellant again 
claimed entitlement to accrued benefits, but the RO has still 
not addressed this matter.  Thus, the appellant's claim for 
accrued benefits is referred to the RO for appropriate 
development and adjudication.

As well, the Board notes that the appellant's April 2004 VA 
Form 21-524 and December 2004 NOD also raised a claim for 
dependency and indemnity compensation (DIC) pursuant to 38 
U.S.C.A. § 1151, based on her assertion that the veteran's 
death was due to his service-connected disability and his 
treatment at the VA Medical Center (VAMC) in West Los 
Angeles, California.  This is a separate and distinct 
disability claim from the cause of death claim denied by the 
RO in August 2004 and currently certified for appellate 
consideration by the Board.  The provisions of 38 U.S.C.A. § 
1151 provide an entirely different theory for benefits, 
although some of the evidence considered is similar if not 
the same.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  As such, the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1151 for the death of the veteran 
as caused by VA hospitalization or medical or surgical 
treatment is also referred to the RO for appropriate 
development and adjudication.

In January 2008, the appellant testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  In March 2008, the 
undersigned granted the appellant's motion to advance her 
case on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  In her initial claim received in April 2004 
and in her December 2004 NOD, the appellant claimed that the 
veteran's death was due to his service-connected disability 
and to the treatment he received at the VAMC in West Los 
Angeles.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") has provided 
additional guidance with respect to VA's VCAA notification 
obligations.  In Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 
1311 (Fed Cir. 2007), the Court held that the notice 
requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

The Court has further held that, in the context of a claim 
for DIC benefits, a VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

In this case, the June 2004 letter provided to the appellant 
described the RO's heightened duty to assist in her claim, 
but does not address the requisite notice outlined by the 
Court in Hupp v. Nicholson, that is, the letter lacked any 
mention of the veteran's service-connected generalized 
anxiety disorder or post-traumatic stress disorder (PTSD) and 
his shrapnel wounds of the face, right arm, and left forearm 
and hand, and an explanation of the information and evidence 
required to substantiate a DIC claim based on a previously 
service-connected condition.  Other documents promulgated as 
part of the appeal failed to provide that information.  
Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the 
appellant, and her representative, with 
a new VCAA notice letter that includes 
(a) a statement of the conditions for 
which the veteran was service-connected 
at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions; and (c) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the condition(s) not yet service 
connected.  See Hupp, supra.  The 
appellant should also be advised of the 
respective obligations of VA and the 
appellant in obtaining such evidence, 
asked to provide any evidence in her 
possession that pertains to her claim, 
and advised of the bases for assigning 
rating and effective date consistent 
with the Court's holding in 
Dingess/Hartman v. Nicholson, supra.

2.	After the completion of any additional 
action deemed appropriate, the 
appellant's claim for service 
connection for the cause of the 
veteran's death should be 
readjudicated.  If the benefits sought 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



